Citation Nr: 1528132	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee (a left knee disability).


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from December 1981 to December 1987 with periods of active duty for training (ADUTRA) from February 1982 to June 1982 and August 4, 1984 to August 18, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A June 2014 Board decision denied the claim of entitlement to service connection for a left knee disability, to include osteoarthritis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacated the June 2014 Board decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the duty to assist and the February 2015 Court Order, the Board finds that a remand of the claim is warranted.

As noted in the Joint Motion, "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records."  See Walch v. Shinseki, 563 F.3d 1374 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5103A(a)(1)).  Review of the record shows that, after his left knee injury in 1984 (during a period of ACDUTRA), the Veteran was referred from Hawley U.S. Army Community Hospital to Ireland Army Hospital in Fort Knox, Kentucky for orthopedic consultation.  See August 30, 1984 Letter of Instruction/Follow-up Care.  Such records have not been obtained and are not available for review.  Accordingly, a remand is necessary to obtain the Veteran's complete service treatment records (STRs), including from Ireland Army Hospital and Hawley U.S. Army Community Hospital.  Notably, a December 2009 VA Form 21-0820, Report of General Information, notes that a representative from the Veteran's National Guard Unit stated that the Veteran's records were sent to the Human Resources Command in St. Louis, Mo.  

The March 2010 VA examination and July 2010 addendum include opinions that the Veteran's left knee injury in service is not likely the cause of his current left knee degenerative osteoarthritis.  However, these opinions do not reflect consideration of the competent statements from the Veteran and his brother that the Veteran has experienced left knee pain since his inservice injury or the July 2009 private treatment report which notes a "wasting of the quadriceps" on the left knee.  Accordingly, this examination and addendum are inadequate for rating purposes and a new VA examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action (to specifically include making a request to the National Personnel Records Center (NPRC), his National Guard Unit, Human Resource Command, and/or any other appropriate source) to obtain the Veteran's complete STRs, including from Ireland Army Hospital and Hawley U.S. Army Community Hospital.  If these records are not available, a negative reply is required.  

A detailed memorandum listing all efforts undertaken to locate the Veteran's STRs must be prepared and associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his current left knee disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability originated in service or is otherwise etiologically related to the Veteran's August 1984 ACDUTRA service.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  The opinion must reflect consideration of the lay statements regarding post-service continuity of left knee pain and the private left knee treatment records, to specifically include the July 2009 finding of "wasting of the quadriceps" on the left knee.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought remains denied, he and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

